Earl Warren: Number 657, James Brookhart, Petitioner, versus Martin A. Janis, Director of the Ohio Department of Mental Hygiene and Correction. Mr. Messerman.
Gerald A. Messerman: Mr. Chief Justice, may it please the Court. Petitioner stands convicted upon three counts of forgery, three counts of uttering forged documents, one count of breaking and entering an uninhabited dwelling in the night season, and one count of grand larceny. He filed a petition for writ of habeas corpus in the Ohio Supreme Court pursuant to a provision which allows the Ohio Supreme Court to exercise original jurisdiction in such actions attacking the conviction upon the basis of which he was incarcerated. His petition for writ of habeas corpus was denied. This case is before this Court on review on petition for writ of certiorari. Petitioner was tried and convicted in a trial in which he was denied the right to cross-examine the witnesses who appeared against him. He was denied the right to confront certain of the witnesses who appeared against him by statement alone. He was denied the right to have adequate notice of the charges upon which he was ultimately convicted. He was charged by indictment upon -- with certain offenses. He was tried upon entirely different offenses. Petitioner contends that in these circumstances he was denied the right to confront and cross-examine the witnesses against him in violation of the Sixth and Fourteenth Amendments. He was denied the right to contest the state's case by any means whatsoever in violation of the Fourteenth Amendment. He was denied the right to adequate notice of the charges upon which he was ultimately convicted in violation of the Fourteenth and the Sixth Amendments. The circumstances which give rise to these claims are contained in a record not of very great length. I would invite the Court's attention to pages 20 and 21 of the record. A colloquy occurs upon those pages which gives rise to the controversy presently before this Court. In that colloquy, defense counsel, appointed counsel, first brought to the attention of the trial court that the case was before the Court on a prima facie case. I might state at this point that there was no such thing formerly known under the law of Ohio as a prima facie case, at least in the circumstances of a criminal trial. So, this is not a term which had a clearly defined meaning at the time the statement was made. The Court however, attempts to articulate or express what a prima facie case is, and the Court states, “There's going to be no cross-examination of the witnesses so the Court will know and the state can't be taken by surprise. The Court doesn't want to be fooled and have your client change his mind halfway through the trial and really contest it.” The state has a contest we want to know in fairness to them so they can put on complete proof. At that point, defense counsel attempted to reserve the right of cross-examination. The Court, however, advised him that if the case were tried as a prima facie case, he would not be permitted to cross-examine at all. And then added, ordinarily on a prima facie case, the prima facie case is where the defendant not technically or legally in effect, admits his guilt and wants the state to prove it.
Potter Stewart: Mr. Messerman, you said that in your studies preparing for this argument you found those such anomalous as anywhere in Ohio and that confirms my recollection, but did you learn that in this county or in some counties this is a -- this is the usual way of proceeding in a criminal case, did you --
Gerald A. Messerman: I did not learn that, Mr. Justice Stewart, until the state's brief was filed in this case and I was unadvised by the state that this is a common practice in certain circumstances. If it is a common practice, it is a practice of which I am totally unfamiliar and furthermore, it is a practice with which the Ohio Supreme Court was apparently unfamiliar because the Ohio Supreme Court groping for some means to justify the very unusual procedure which occurred in this case held that this was comparable to a no contest plea despite the fact that there is no such thing as the no contest plea --
Potter Stewart: We don't have that either (Voice Overlap) --
Gerald A. Messerman: -- in the State of Ohio in felony cases. And the Court -- the Ohio Supreme Court recognize this as a rather unusual procedure but said despite the fact that it was an unusual procedure, there was no reason for not accepting it if it in fact, corresponded or protected all of the defendant's rights. Of course, we submit that it didn't.
Potter Stewart: In this colloquy, the -- there's an implication that this judge in this county, this was all -- it's up to him. Did he define what a prima facie proceeding was?
Gerald A. Messerman: No, Your Honor. There is certainly much confusion left with respect to what a prima facie case (Inaudible) -- case is. We do know that in the mind of the Court, it meant no cross-examination. We do know that in the mind of the Court, it meant no contest by any means whatsoever. We do know in the mind of the Court that it was not a trial on the merits. On page 23, the Court, when Mr. Ergazos, who was defense counsel, asserted his first objection to evidence which the state attempted to introduce, Mr. Ergazos objected, the Court said, “Are you trying the case on the merits or just want the state to make a prima facie case?” So, apparently, it is not a trial on the merits. Now, we do not know whether a prima facie case requires the state to establish proof -- guilt by proof beyond a reasonable doubt. The record strongly indicates that it does not that there must merely be some evidence or perhaps substantial evidence, but whether it was required to establish guilt by proof beyond a reasonable doubt is a matter left in very substantial doubt. We don't know what a prima facie case is. The petitioner apparently had some notion though of what was going on and, when he saw what was going on, he brought his objection to the attention of the Court. And, the time at which he made that objection, the sequence in which the objection occurs is of substantial importance in this case because, I would submit to the Court that the state is able to make even a pretense of justifying the fairness of what occurred in this case only by ignoring an important part of the record. The Court stated, the Court knowing that and the prosecutor knowing that instead of having a half-dozen witnesses on one point, they only have one because they were -- well, they understand there will be no contest. Now, it is at this point that the defendant for the first time says, “I would like to point out in no way am I pleading guilty to this charge.”
Potter Stewart: Where is this?
Gerald A. Messerman: This is on page 22 of the record. Now, the state ignores the intervening paragraph and suggests that the defendant was asserting this protest solely to the Court's statement which appears on the bottom of page 21, the Court statement being a prima facie case is one in which the defendant, not technically or legally in effect admits his guilt and wants the state to prove it. That isn't specifically what he was objecting to although one might assume that he was objecting to that as well. But he was objecting to the proposition that there was going to be no contest in this case. And the Court said, “If you want to stand trial, we will give you a jury trial.” Now, as petitioner contends and as the state acknowledges, in the State of Ohio the defendant has an absolute right to waive jury trial. It is not a matter of discretion with the Court to determine whether or not he should be permitted to waive his right to a jury trial. He did waive his right to jury trial here and he could demand a trial by the Court (Voice Overlap) --
William J. Brennan, Jr.: But Mr. Messerman, you say that trial counsel was assigned counsel?
Gerald A. Messerman: Yes, Your Honor.
William J. Brennan, Jr.: Well, at page 22, he seems to know what this is all about. “Prima facie Your Honor is all we're interested in.” Now, what's the significance of that, notwithstanding the petitioner's objections?
Gerald A. Messerman: Your Honor, trial counsel did acquiesce to a prima facie case. He did not demonstrate that he knew what was all -- what it was all about. He quite clearly did not demonstrate that because he attempted to reserve, for example, the right to cross-examine witnesses. He thought by entering this plea whatever it was, he could reserve that right should anything new be brought out. But the Court advised him that he could not reserve that right. In addition, he apparently thought that he could assert objection to evidence which he considered inadmissible but the trial court apparently thought that he had waived that right also by agreeing to have a prima facie case tried by the Court. I submit to the Court that no one could know what a prima facie case was precisely in the circumstances of this case or any other case. The --
William J. Brennan, Jr.: Are you then suggesting that whatever assigned counsel did, he did nothing which could be imputed to the petitioner as a waiver, is that it?
Gerald A. Messerman: He did nothing which could be imputed to petitioner as a waiver for two reasons, Mr. Justice Brennan. And the first reason is that it is quite obvious from the record that he didn't know what he was waiving and at the very least, in order to find waiver or in order to impute waiver by counsel to one's client, the record should contain some indication that the waiver by the attorney was made intelligently. This record contains no such indication. The contrary demonstrates that it was not made intelligently. And, secondly, even assuming that it had been made intelligently, even assuming that the attorney didn't know what a prima facie case was, the defendant here specifically objected to the proceeding which was about to ensue. An uncontested proceeding in which the state was apparently relieved of the obligation of establishing guilt by traditional standards and of having its case subjected to traditional truth testing devices, an out-and-out waiver.
Potter Stewart: Well, they -- all the defendant said is this one thing?
Gerald A. Messerman: He added immediately below when the Court said, “If you want to stand trial, we will give you a jury trial.” The defendant said, “I have been incarcerated now for the last 18 months in the county jail.” The Court quickly advised him that he would not receive credit for that. The defendant then stated, “For over two months, my nerves have been shut. I couldn't stand it out there any longer. I would like to be tried by this Court.” Now, he first objected to the Court's implication that this would be a no contest case that this plea was in effect, though not technically or legally a plea of guilty and he secondly rejected the Court's offer of a jury trial stating that he wanted to be tried by the Court.
William J. Brennan, Jr.: Yes, but look what follows, “Make up your mind whether you require a prima facie case or a complete trial.” And then this counsel intervenes, “Prima facie Your Honor, it's all we're interested in.” The Court says, “Alright,” and it goes on.
Gerald A. Messerman: Your Honor, I would submit to the Court that that statement should not be deemed a waiver of the fundamental constitutional rights which the petitioner lost by -- apparently by virtue of that statement for several reasons, some of which I have already mentioned. These were the personal rights of the accused that were involved. It doesn't make any difference whether we call them tactical or strategic or what we call them. Every right that the accused has in a criminal proceeding is his right. Now, the needs of the orderly administration of justice required the establishment of certain rules whereby those rights are exercised by counsel. Nonetheless, they remain the personal rights of the accused. It is the accused who went to jail in this case and not his attorney. Since they are the personal rights of the accused where the accused attempts to assert those rights as he did in the circumstances of this case, a statement by his attorney which is quite clearly demonstrated to be made without full knowledge of its consequences should not be deemed a waiver of those critical constitutional rights involved in this case. Now, it is true, the attorney did make the statement, what he intended whether or not the petitioner knew what was intended by that statement or whether anyone knew what was intended by that statement is a matter in very substantial doubt. There is one thing that is perfectly clear upon this record. The defendant was denied the right to cross-examine witnesses and he was denied the right, not only with respect to witnesses who actually appeared in the courtroom, but the -- perhaps a very critical testimony in this case involved the statement of an alleged co-offender, Mr. Ronald Mitchell, and that a statement of that alleged co-offender was introduced over objection, on page 39 of the record. Now, this is a situation where critical testimony is presented against the petitioner not by a witness who appears in Court, who is subject to evaluation for purposes of determining his credibility at least by seeing him if not by cross-examination, assuming that that had been waived, but this is testimony which appears in the case and which is relied upon virtually entirely by the Court in finding the petitioner guilty of at least two of the offenses charged and it is testimony which is submitted to no test for purposes of determining credibility. The petitioner was denied the opportunity to confront this witness face-to-face. He was denied the opportunity to cross-examine this witness. Now, if --
William J. Brennan, Jr.: There was --
Byron R. White: He could've had a jury trial though, I suppose.
Gerald A. Messerman: Yes, Your Honor, he could've.
Byron R. White: And face the -- these witnesses without any question.
Gerald A. Messerman: Yes, he could have. I assume that he certainly could have, and he did raise jury trial.
Byron R. White: But he had his choice, and he had his choice.
Gerald A. Messerman: No, Your Honor. He didn't have his choice between a jury trial and a trial in which he was going to face all of these witnesses. That isn't the choice that was put to him by statute. He has the right to choose between two things.
William J. Brennan, Jr.: But that doesn't raise the constitutional issue for us, does it?
Gerald A. Messerman: Your Honor, I submit that it does. When he chose to be tried by the Court, he had a statutory right to make that choice. Having made that choice, it was necessary for the Court to provide him with a trial in accordance with all constitutional safeguards available to the accused in any criminal case.
Speaker: Unless he waives them.
Gerald A. Messerman: Unless he's waived those. And he doesn't waive those rights Mr. Justice Harlan, by agreeing that he does not want a jury trial. He wants to be tried by the Court. And I certainly know of --
Speaker: His counsel (Inaudible)
Gerald A. Messerman: It can be argued Your Honor and if this Court accepts the proposition that the ambiguous ambivalent statement of counsel in the circumstances of this case made over the direct protest of the petitioner constitutes a waiver, we are out of Court.
William J. Brennan, Jr.: Well, we do have a problem I gather if in the area at least of Henry and Mississippi, and Fay and Noia on this, don't we?
Gerald A. Messerman: We have a problem, Mr. Justice Brennan. That's a -- it certainly is a Henry versus Mississippi and Fay versus Noia type problem and the question presented in both of those cases is whether the federal constitutional claim was waived by conduct which could be considered deliberate, intentional, motivated by technical or strategic--
William J. Brennan, Jr.: But we did recall -- we did hold in Henry, as I remember, that there are some things that counsel does, perhaps there are many things that counsel does, that are binding upon his client in the --
Gerald A. Messerman: Yes, sir.
William J. Brennan, Jr.: -- file of a --
Gerald A. Messerman: I'm aware of the fact that this Court did so decide. My understanding of the decision in Henry versus Mississippi was the case was remanded for the purpose of determining whether or not the waiver in the circumstances of that case was intentionally made for the purpose of bypassing state procedures. There's nothing in this case that suggests that but apart from that, there's a different kind of right, I would submit, involved in Henry versus Mississippi than there is involved in this case. The right involved in Henry versus Mississippi was the right to object to evidence illegally seized in violation of the Fourth Amendment. The right involved in this case is the right to a fair trial, a very fundamental kind of thing. The right to notice of the charges, the right to be able to prepare to meet those charges, the right to confront and cross-examine witnesses, the right to have the question of guilt or innocence determined in a reasonably fair proceeding.
William J. Brennan, Jr.: Well, I recall am I right, didn't Henry decide a Fifth Circuit decision that the election of counsel not to challenge the racial composition of a jury in the circumstances of the state in which the case was being tried was something not binding upon --
Gerald A. Messerman: Yes Your Honor.
William J. Brennan, Jr.: (Voice Overlap)
Gerald A. Messerman: And that --
William J. Brennan, Jr.: Do you think this comes within that sort of situation rather than the other?
Gerald A. Messerman: I think it's something even more fundamental than the case cited which I believe was Whitus versus Balkcom. This is much more fundamental, I submit, than Whitus versus Balkcom. This is the right as already indicated, the right to a fair and rational guilt-determining process.
Hugo L. Black: Isn't it just the right to a trial according to your argument?
Gerald A. Messerman: It certainly is, You Honor. It is the--
Hugo L. Black: Why do you have to use the word “fair”?
Gerald A. Messerman: Alright, I stand corrected.
Hugo L. Black: I understand what you are arguing is that he had a right to be tried, other people were tried. That there was notice, he got tried before a judge or a jury, and he didn't want to be tried by a jury, he go through all of these and have all the rights of a person who is tried for the offense that he's charged with.
Gerald A. Messerman: Yes, Mr. Justice Black, I do stand corrected and at every point in petitioner's brief where the term “trial” is mentioned, it will be found in quotes because petitioner does not agree that this is or was a trial. This was a procedure unlike any that I had -- been seen previously by the Ohio Supreme Court and perhaps unlike any previously seen by this Court, a procedure in which not only did the witnesses appear and testify without being submitted to cross-examination, not only was certain testimony taken by out of court wit -- or from out of court witnesses despite the fact that their statements were under no conceivable rule of law, exceptions to the hearsay rule, thus, calling forth the rule applicable or deemed applicable by this Court in Pointer versus Texas and Douglas versus Alabama. But in addition, after the defendant or the petitioner had committed himself, assuming that he had, assuming that his attorney could commit himself, the state changed the rules of the game. They no longer tried him upon the offenses upon which he was indicted. Instead, the state when it attempted to introduce the check and support of Counts 1 and 2 of the indictment found it necessary to move the -- to amend the indictment by changing both the name -- I'm sorry, the number of the check involved and the amounts involved. It found it necessary to amend the indictment to conform to its proof with respect to Counts 3 and 4 by changing the number of the check upon which those counts were predicated.
William J. Brennan, Jr.: Were those material amendments, do you know?
Gerald A. Messerman: Your Honor, I submit that those are very material amendments. It will not solve the problem raised here to ask whether or not these are matters of form or matters of substance. These are material amendments which affect the ability of the accused to meet the charges against him which affect his ability to obtain notice of the charges upon which he is to be tried and to perform that which he is to perform with that notice, that is prepare for trial. Now, with respect to Counts 5 and 6, if anything, the amendments were far more material, and that, not only the number of the check had to be changed, the amount had to be changed. Then the name of the payee apparently had to be filled in and then the name of the payee had to be changed. Now, it's suggested by the state in the circumstances of this case that these aren't material because the name of the offense remained the same. In other words, according to the state and for that matter according to the Ohio Supreme Court, it is adequate for purposes of apprising the accused of the charges which he must be prepared to meet to simply apprise him of the name of the offense with which he is charged. In the circumstances of this case, he was apprised (Voice Overlap) --
William J. Brennan, Jr.: Incidentally, all that -- all of those amendments were objected to, weren't they?
Gerald A. Messerman: All of those amendments were objected to, Your Honor.
Potter Stewart: That's pretty much the federal system, isn't it? You just charge him with the name of the offense.
Gerald A. Messerman: No, Your Honor. I don't believe that is the federal system.
Potter Stewart: That is subject to -- this motion for a bill of particulars of course.
Gerald A. Messerman: Yes, subject to a motion for a bill of particulars and subject to certain exceptions that might be applicable to particular offenses.
Potter Stewart: Yes.
Gerald A. Messerman: And indeed, had the accused in this case -- had petitioner simply been charged from the general statutory language, the statutes which -- with which he was charged of having violated, he could have move for a bill of particulars and would have been entitled to a bill of particulars as a matter of right but he had no reason to move for a bill of particulars. The indictment did spell out the specifics of the offenses upon -- with which he was charged. Then the specifics changed. So he was advised that he was to be tried upon particular offenses and when the time for trial came, he was tried upon entirely different offenses. So even if we assume the truth of the correctness of the Ohio Supreme Court's observation that it is adequate for purposes of providing notice, though this Court has suggested at least in federal cases that it is necessary to descend to particulars, assuming that its not necessary to descend for -- to particulars in an indictment in a state criminal proceeding. This indictment did descend to particulars. This indictment did charge this man with specific offenses. This man did come to trial presumably prepared to defend against those offenses but this man was not tried.
William J. Brennan, Jr.: Are James Cox and James Brookhart different people?
Gerald A. Messerman: Yes, Your Honor.
William J. Brennan, Jr.: (Inaudible)
Gerald A. Messerman: James Cox or Jimmy Cox --
William J. Brennan, Jr.: Yes.
Gerald A. Messerman: -- is presumably the name of a person who lived in Georgia, from whom someone had obtained a driver's license and other means of identification.
William J. Brennan, Jr.: And James Brookhart was somebody else?
Gerald A. Messerman: James Brookhart was somebody else.
William J. Brennan, Jr.: And what it -- what the judge did was to delete Cox's name and sets to Brookhart.
Gerald A. Messerman: That's right. With do --
William J. Brennan, Jr.: (Voice Overlap)
Gerald A. Messerman: With respect to Counts 5 and 6 of the indictment, the name of the payee was changed from Jimmy Cox to James Brookhart.
William O. Douglas: Can you amend that at any time or not?
Gerald A. Messerman: You can pursuant to a statute amend an indictment at any time during trial pursue -- provided that the name and identity of the offenses or of the offense charged is not changed and provided that in certain circumstances, it does not prejudice the accused. The Ohio Supreme Court in interpreting that statute in a context of this case has suggested that the identity wasn't changed because the name remained the same. The name of the original offenses charged was forgery. The name of the offenses upon which the petitioner was ultimately tried was forgery. Since the name didn't change, the amendment in this case was in full compliance with the applicable statute and therefore proper. Now, petitioner submits that, assuming that that is an accurate interpretation of course, this Court is not going to interpret the Ohio statutes and the Ohio statute is unconstitutional, if not, as written certainly as applied.
Potter Stewart: This is your notice point, is it?
Gerald A. Messerman: Yes, Your Honor.
Speaker: Was there any motion for a trial, a conviction to overrule (Inaudible)
Gerald A. Messerman: No, there was no motion for continuance and the state suggests that, for that reason, the right to adequate notice of the charges upon which the petitioner was tried was weighed. I submit that no waiver should be found in those circumstances for at least two reasons. One is, the state itself, having had ample opportunity to study the question of how this kind of question can be raised, suggest that the waiver raised by a motion to quash the indictment. That's just wrong. A motion to quash the indictment lies only for errors or defects which appear upon the face of the indictment and there was no defect upon the face of the indictment. So, the state, through very learned counsel after ample opportunity to examine the law of the State of Ohio didn't know how this kind of question was to be raised more specifically and suggest the way that is wrong. Secondly, assuming that a continuance could have been requested and it could have been requested pursuant to statute. It was entirely proper for counsel in this case not to request a continuance because a continuance would not have cured the failure to provide adequate notice which had already transpired. This defendant was indicted in March of 1962 -- March 3rd of 1962 -- I'm sorry, of 1961. He was brought for trial on January 29, 1962. Between that period of time, he was either in Tallahassee, Florida in a federal penitentiary or he was in Springfield, Missouri in a mental hospital. He was charged with those offenses in March of 1961. By a statute in Ohio, it was necessary to serve a copy of the indictment on him in March of 1961. He had every right to rely upon the notion that he was to face trial upon those charges. His trial upon those charges was delayed for a period of one year. There is nothing to suggest that he could have prepared to meet the new offenses charged at the time of trial simply by requesting a continuance as in a case recently decided by this Court. Particularly in the circumstances of this case where the mental condition of the accused might have been relevant, the failure to provide adequate notice at a time when it would have permitted petitioner to prepare to meet the charges upon which he was tried could not have been cured by a motion for a continuance or the granting of a continuance. I will reserve the remainder of my time.
Earl Warren: You may Mr. Messerman. Mr. Conway.
Leo J. Conway: Mr. Chief Justice, may it please this Honorable Court. There's no more frustrating a problem that confronts a lawyer than being called upon to defend a client who has no defense. A client who is one of three codefendants, two of whom already have pleaded guilty and who -- although he is unable to assist his attorney in presenting any kind of a defense refuses to acknowledge his guilt.
Earl Warren: What was that last -- I didn't hear it. I didn't understand that statement.
Leo J. Conway: I am -- Mr. Chief Justice, I mean this. That this man was brought -- he was in jail and he had an attorney appointed to defendant. The attorney went to the jail. He asked the man to indicate to him how he was to defend the case, “Who are your witnesses? What defense do you have?” And, the man says, “I have no defense that I know of because at the time that these things were -- occurred I was a victim of alcoholic amnesia. I don't remember a thing about it. I do feel that because I do not remember what happened at this time that I refuse to plead guilty.” But that was the situation that this attorney found himself in when he was required --
Abe Fortas: (Inaudible)
Leo J. Conway: -- to present some sort of a defense for the petitioner in this case.
Earl Warren: He also found this in a mental hospital too, didn't he?
Leo J. Conway: He had found that because of the drinking that had gone on after he had been incarcerated in a federal penitentiary because of -- as a result of another crime that was committed, the federal authority saw it fit to send him to the Springfield Hospital in the hopes that they may -- might cure him in this mental or this alcoholic problem that he had.
Earl Warren: You mean he'd been drinking in the penitentiary?
Leo J. Conway: He had apparently Your Honor indicated two penitentiary people that he had this alcoholic habit which he hoped to overcome and that was the basis (Voice Overlap) --
Earl Warren: Because he is -- you don't mean he was carrying on the habit in the penitentiary, do you?
Leo J. Conway: I have no knowledge of that, You Honor.
Earl Warren: I understood you to say that he'd --
Leo J. Conway: No, I -- if I'd --
Earl Warren: Well, I suppose it was sometime between the time that he was convicted that -- between the time he was arrested and went to jail and the time he was convicted and sent to a penitentiary, wasn't it?
Leo J. Conway: Well, he claimed that at the time that the offenses were committed, prior to the time that he went to the federal penitentiary --
Earl Warren: Yes.
Leo J. Conway: -- that he was intoxicated to the point where he did not know what he was doing. After these crimes were committed, he and the two codefendants went to New York and finally he and one of them ended up in Florida. And in Florida he was then picked up for stealing the automobile that they had gone to Florida then and was tried under the Dyer Act and that's how he happened to be in the federal penitentiary.
Earl Warren: Is all that in the record?
Leo J. Conway: I think that for the most part it is, Your Honor. It's -- I'm not sure whether or not this particular incident is in the record, but the fact that he was in the federal penitentiary as a result of the incarceration as a result of the Dyer Act conviction is in the record, yes sir.
Earl Warren: Yes, but these other things you're telling me about that he said he had no defense he knew of and so forth.
Leo J. Conway: I believe that --
Earl Warren: Is that in the record?
Leo J. Conway: -- that in my brief, it is mentioned.
Earl Warren: I beg your pardon?
Leo J. Conway: In my brief it is mentioned.
Earl Warren: In your brief, but that isn't the record.
Leo J. Conway: Yes sir.
Earl Warren: Why isn't it in the record if that's what you're relying on?
Leo J. Conway: Well, may it please the Court. I made no effort to rely upon this. I gave you that answer --
Earl Warren: (Inaudible)
Leo J. Conway: -- in reference to a question that you asked me.
Earl Warren: No, you told us -- as I understood, you told us that at the outset, you're dealing here with a man who went -- was assigned a lawyer whom he told he had no lawyer, that he'd been drunk and did all of these things --
Leo J. Conway: That is in the record, Your Honor.
Earl Warren: Yes.
Leo J. Conway: That part is in the record. It's in page 55 of the record --
Earl Warren: Go ahead.
Leo J. Conway: -- in which his counsel brings this fact out to the Court in litigation. I'm sorry if --
Earl Warren: What was left --
Leo J. Conway: -- I didn't understand --
Earl Warren: -- at the trial? Was that at the trial or was it (Voice Overlap) --
Leo J. Conway: That was at the trial.
Earl Warren: -- on habeas corpus?
Leo J. Conway: That was at the trial, Your Honor.
Earl Warren: What page you say?
Leo J. Conway: 55 of the record.
Hugo L. Black: That was when he's being sentenced?
Leo J. Conway: Yes, sir. When the -- may I proceed, Your Honor?
Earl Warren: Well, oh, of course, yes, go right ahead.
Leo J. Conway: Well, the petitioner refused to enter a plea of guilty. He apparently did agree with his counsel that he should waive a trial by a jury because he signed a waiver of trial by jury in writing and then at the outset of the proceedings of colloquy as Mr. Messerman indicated, was held by the Court. And for the first time the question of a prima facie case was brought out by defense counsel himself who said, “May it please Your Honor, this case is before this Court on a prima facie case.” That's at page 22 of the record -- page 21 of the record. Now at this time there was a colloquy between the Court and the counsel and in the presence of the petitioner himself. And the Court indicated at the outset that under this sort of an arrangement there would be no cross-examination of witnesses. At that point, the defense counsel indicated to the Court that he felt that if something new was brought out that he should be allowed to cross-examine. The Court then indicated that he felt that the state should be protected from being surprised in the middle of a case and that we ought to determine here at the outset just exactly what the proceedings would be. I think in all fairness, this Court was attempting to adopt a set of rules for the conduct of this Court to -- of this trial that everyone understood and it would provide one fair trial for the defendant and also a fair trial for the state.
Earl Warren: We'll recess now.